DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin 2020/0081487.
Regarding claim 1, Lin discloses a foldable device (Title), comprising a foldable assembly (20), a connecting hinge (50 and/or including 51) disposed on a side of the foldable assembly (Fig 4), a drop limiting mechanism (52), and a positioning member (57), wherein the connecting hinge is slidable relative to the foldable assembly (par 0057); the positioning member is connected to the foldable assembly (Fig 4); the drop limiting mechanism comprises a connecting member (54) connected with the foldable assembly (Fig 4) and a first connecting rod (53) connecting the connecting hinge and the connecting member (Fig 7); and the positioning member comprises a first limiting portion (571); when unfolding the foldable device, the connecting member moves relative to the connecting hinge to drive the first connecting rod to move toward the first limiting portion relative to the connecting hinge (see par 0085), until the first connecting rod abuts against or is adjacent to the first limiting portion to prevent the connecting hinge from further moving toward the foldable assembly (par 0085, 0088).
Regarding claim 2, Lin discloses the foldable device of claim 1, wherein the positioning member further comprises a second limiting portion (572); and when bending the foldable device, the first connecting rod moves toward the second limiting portion relative to the connecting hinge (par 0085), until the first connecting rod abuts against or is adjacent to the second limiting portion to prevent the connecting hinge from further moving toward the foldable assembly (par 0085, 0088).
Regarding claim 3, Lin discloses the foldable device of claim 2, wherein the second limiting portion is disposed on the positioning member, the first limiting portion and the second limiting portion face different directions (Fig 7).
Regarding claim 4, Lin discloses the foldable device of claim 1, wherein the connecting member slides relative to the connecting hinge to drive the first connecting rod to rotate relative to the connecting hinge, when bending the foldable assembly (par 0085).
Regarding claim 5, Lin discloses the foldable device of claim 1, wherein the positioning member is bent and slides relative to the connecting hinge, when bending the foldable assembly (Figs 7, 21).
Regarding claim 6, Lin discloses the foldable device of claim 1, wherein a sliding distance of the positioning member relative to the connecting hinge is less than a sliding distance of the connecting member relative to the connecting hinge, when bending the foldable assembly (par 0059, 0085, Fig 7).
Regarding claim 7, Lin discloses the foldable device of claim 2, wherein one end of the first connecting rod is movably connected to the connecting member and the other end of the first connecting rod is movably connected to the connecting hinge (Figs 7-9).
Regarding claim 11, Lin discloses the foldable device of claim 1, wherein the foldable assembly comprises an intermediate hinge (22) and a rotating hinge (56) rotatably connected to the intermediate hinge, wherein the rotating hinge is connected to the positioning member (Fig 7); and the positioning member rotates together with the rotating hinge rotate, when folding the foldable assembly (Figs 9, 24).
Regarding claim 17, Lin discloses the foldable device of claim 1, wherein an elastic member is provided between the connecting hinge and the foldable assembly; and when folding the foldable device, the connecting hinge slides toward the foldable assembly such that the elastic member is compressed (par 0116).
Regarding claim 20, Lin discloses an electronic device (Fig 1), comprising a flexible member (10), a housing (30), and a foldable device (Title), wherein the foldable device comprises a foldable assembly (20), a connecting hinge (50) disposed on a side of the foldable assembly (Fig 4), a drop limiting mechanism (52), and a positioning member (57), wherein the connecting hinge is slidable relative to the foldable assembly (par 0057); the positioning member is connected to the foldable assembly (Fig 4); the drop limiting mechanism comprises a connecting member (54) connected with the foldable assembly (Fig 4) and a first connecting rod (53) connecting the connecting hinge and the connecting member (Fig 7); and the positioning member comprises a first limiting portion (571); when unfolding the foldable device, the connecting member moves relative to the connecting hinge to drive the first connecting rod to move toward the first limiting portion relative to the connecting hinge (par 0085), until the first connecting rod abuts against or is adjacent to the first limiting portion to prevent the connecting hinge from further moving toward the foldable assembly (par 0085, 0088); the housing comprises a first frame (31) and a second frame (32), the foldable device is disposed between the first frame and the second frame (Fig 19); and the flexible member is disposed on the housing and the foldable device (Fig 1), the flexible member is bent or unfolded with the foldable device (Figs 23-25).
Allowable Subject Matter
Claims 8-10, 12-16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claim 8, The foldable device of claim 3, wherein the first connecting rod defines an elongated hole at one end of the first connecting rod and a connecting hole at the other end of the first connecting rod, wherein the elongated hole of the first connecting rod is movably connected to the connecting hinge and the connecting hole of the first connecting rod is rotatably connected to the connecting member; or the elongated hole of the first connecting rod is movably connected to the connecting member and the connecting hole of the first connecting rod is rotatably connected to the connecting hinge.*Claims 9-10 depend directly or indirectly from claim 3 and is therefore allowable for at least the same reasons.
Claim 12. The foldable device of claim 11, wherein the positioning member comprises a middle connecting block rotatably connected to the intermediate hinge and an end connecting block rotatably connected to the middle connecting block; and the foldable assembly further comprises a moving hinge rotatably connected to the rotating hinge, wherein the rotating hinge is fixed to the middle connecting block, and the moving hinge is fixed to the end connecting block.
Claim 13. The foldable device of claim 1, wherein the foldable device further comprises a sliding member disposed on a side of the connecting hinge away from the foldable assembly, the sliding member being slidably connected to the connecting hinge; the drop limiting mechanism further comprising a second connecting rod connected to the connecting hinge and the connecting member; the connecting hinge comprises a third limiting portion; and when unfolding the foldable device, the second connecting rod moves relative to the sliding member toward the third limiting portion, until the second connecting rod abuts against or is adjacent to the third limiting portion to prevent the sliding member from further moving toward the foldable assembly. *Claim 14 depends directly from claim 13 and is therefore allowable for at least the same reasons.
Claim 15. The foldable device of claim 13, wherein the sliding member is connected with the connecting hinge via an elastic member; and the sliding member slides toward the connecting hinge such that the elastic member is compressed, when folding the foldable device.
Claim 16. The foldable device of claim 13, wherein the connecting member comprises a first connecting portion and a second connecting portion spaced apart from the first connecting portion; and the first connecting portion is slidably inserted into the connecting hinge and connected to the first connecting rod, the second connecting portion is slidably inserted into the connecting hinge and connected to the second connecting rod.
Claim 18. The foldable device of claim 2, wherein each of two opposite sides of the foldable assembly is provided with one connecting hinge; one connecting member is provided between each connecting hinge and the foldable assembly; one first connecting rod is provided between each connecting member and the corresponding connecting hinge; when unfolding the foldable device, each first connecting rod moves until it abuts against or is adjacent to a corresponding the first limiting portion; and when folding the foldable device, each first connecting rod moves until is abuts against or is adjacent to a corresponding second limiting portion.*Claim 19 depend directly from claim 18 and is therefore allowable for at least the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JINHEE J LEE/Supervisory Patent Examiner, Art Unit 2841                                                                                                                                                                                                        




/RASHEN E MORRISON/           Examiner, Art Unit 2841